DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 has been considered by the examiner.

Drawings
The drawings are objected to because active switches T1, T2, and T3 are not labeled in Figure 2 (although the active switches T4-T8 are labeled in Figure 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Claim Objections
Claims 1-19 are objected to because of the following informalities.  Appropriate correction is required.

-in claim 1, there are various grammatical issues that Examiner has identified.  Suggested amendments to claim 1 are found below to improve readability.  Claims 2-6 and 11-12 are objected to because they depend on claim 1. 

Claim 1
A row drive circuit of an array substrate, wherein the row drive circuit comprises: 

a plurality of N auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; 
the first timing signal input end of the Nth auxiliary circuit unit receives an (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives an (N+1)th timing control signal, the first controlled end and the output end of the Nth auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit; 
the Nth row drive unit is configured to output an Nth gate driving signal for pre-charging and charging the N row of sub-pixelsth row drive unit; 
the N auxiliary circuit unit is configured to control the Nth row drive unit and skip pre-charging the sub-pixelsth timing control signal received by the first timing signal input end of the N auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both at a high level; and 
wherein N is a positive integer greater than or equal to two.  

-in claim 7, there are various grammatical issues that Examiner has identified.  Suggested amendments to claim 7 are found below to improve readability.  
Claim 7

A row drive circuit of an array substrate, wherein the row drive circuit comprises: 
N row drive units arranged in cascade, each of the row drive units comprises a signal input end, a pull-up control signal end, and a gate driving signal output end; and 
a plurality of N auxiliary circuit units with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; 
the first timing signal input end of the Nth auxiliary circuit unit receives an (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives an (N+1)th timing control signal, the first controlled end and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit; 
the Nth row drive unit is configured to output an Nth gate driving signal for pre-charging and charging the N row of sub-pixelsth row drive unit; 
the N auxiliary circuit unit is configured to control the Nth row drive unit and skip pre-charging the sub-pixelsth timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both at a high level; and 
wherein N is a positive integer greater than or equal to two; and 
N auxiliary circuit units comprises a first active switch, a second active switch, and a third active switch, at least one of the first active switch, the second active switch, and the third active switch being a thin film transistor;  

-in claim 8, there are various grammatical issues that Examiner has identified.  Suggested amendments to claim 8 are found below to improve readability.   Claims 9-10 and 13-19 are objected to because they depend on claim 8. 

Claim 8

A display device, wherein the display device comprises: 
a display panel comprising two sides facing each other, and a pixel array; and 
a row drive circuit of an array substrateN auxiliary circuit units with each of the N auxiliary circuit units corresponding to one of the N row drive units, each side of the display panel is provided with the N row drive units arranged in cascade, and the N auxiliary circuit units, the row drive circuit comprises: 
N row drive units arranged in cascade, each of the N row drive units comprises a signal input end, and a gate driving signal output end; and 
a plurality of N auxiliary circuit units with each of the N auxiliary circuit units corresponding to one of the N row drive units, each of the N auxiliary circuit units comprises a first timing signal input end, a second timing signal input end, a first controlled end, and an output end; 
th auxiliary circuit unit receives an (N-1)th timing control signal, the second timing signal input end of the Nth auxiliary circuit unit receives an (N+1)th timing control signal, the first controlled end and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit; 
the Nth row drive unit is configured to output an Nth gate driving signal for pre-charging and charging the N row of sub-pixels, when a signal input end of the N row drive unit receives the gate driving signal output by the (N-2)th row drive unit; 
the Nth auxiliary circuit unit is configured to control the Nth row drive unit and skip pre-charging the sub-pixelsth timing control signal received by the first timing signal input end of the Nth auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the N auxiliary circuit unit are both at a high level; and 
wherein N is a positive integer greater than or equal to two.  

	-in claim 16, there should be a space between the word “claim” and “14” in the preamble.

Specification
The disclosure is objected to because of the following informalities: throughout the Specification, there are grammatical mistakes.  For example, in par. 0091, it states “the Nth auxiliary circuit unit is configured to control the Nth row drive unit skip pre-charging the sub-pixels.”  Examiner believes this should read ““the Nth auxiliary circuit  Nth row drive unit and skip pre-charging the sub-pixels.”   This same typo is made throughout the Specification (see par. 0015, 0021, 0040). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitations "the (N-1)th timing control signal" in line 7 and “the (N+1)th timing control signal” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  Claims 2-6 and 11-12 are rejected because they depend on claim 1. 
Claim 7 recites the limitations "the (N-1)th timing control signal" in line 7 and “the (N+1)th timing control signal” in line 8. There is insufficient antecedent basis for these limitations in the claim.   
Claim 8 recites the limitations "the (N-1)th timing control signal" in line 13 and “the (N+1)th timing control signal” in line 14.  There is insufficient antecedent basis for these 

Allowable Subject Matter
Claims 1-19 are allowed if Applicant traverses the above objections and 112(b) rejections. 
The following is Examiner’s statement on the reasons for allowance: 

Applicant claims a row drive circuit comprised of N row drive units arranged in a cascade manner.  Each of the N row drive units has a corresponding auxiliary circuit.  Said auxiliary circuit receives (N-1)th and (N+1)th timing control signals and has an output that is connected to a gate driving signal output end of the row drive unit.  The row drive units output a gate driving signal for pre-charging and charging a corresponding row of sub-pixels.  The auxiliary circuit controls the row drive unit and skips pre-charging the sub-pixels when the (N-1)th and the (N+1)th timing control signals are both at a high level.  Applicant’s invention is shown in the Figures below.  Fig. 1 is the row drive circuit and Fig. 2 is the auxiliary circuit. 


    PNG
    media_image1.png
    829
    568
    media_image1.png
    Greyscale
Regarding Claim 1, Tan (Fig. 2), US 2016/0086562, teaches a row drive circuit of an array substrate (e.g., Shift register for a gate driving circuit; par. 0001, 0033), wherein the row drive circuit (20-50) comprises: 
(e.g., Shift register is part of a cascade; par. 0043.  VDS is considered a “signal input end” and the OUTPUT a “gate driving signal output end”) and 
a plurality of auxiliary circuit units (10) with each of the auxiliary circuit units corresponding to one of the row drive units, each of the auxiliary circuit units comprises a first timing signal input end (INPUT1), a second timing signal input end (INPUT2), and an output end (output of pre-charging module 10); 
the first timing signal input end of the Nth auxiliary circuit unit receives the (N-1)th timing control signal (e.g., INPUT1 receives STV_n-1, which is considered an (N-1)th timing control signal), the second timing signal input end of the Nth auxiliary circuit unit receives the (N+1)th timing control signal (e.g., INPUT2 receives STV_n+1, which is considered a (N+1)th timing control signal), and the output end of the N auxiliary circuit unit are connected to the gate driving signal output end of the Nth row drive unit (e.g., Output of precharge module 10 is connected to output end of pulling-up module 20); 
the Nth row drive unit is configured to output a Nth gate driving signal for pre-charging and charging the N row of sub-pixels (e.g., Row is precharged during phase A; par. 0063.  Row is charged with output of shift register in phase B; par. 0065).

However, Tan does not teach an auxiliary circuit unit that comprises a first controlled end; and when a signal input end of the N row drive unit receives the gate driving signal output by the (N-2)th row drive unit; 
the N auxiliary circuit unit is configured to control the Nth row drive unit and skip pre-charging the sub-pixels, when the (N-1)th timing control signal received by the first timing signal input end of the N auxiliary circuit unit and the (N+1)th timing control signal received by the second timing signal input end of the Nth auxiliary circuit unit are both high level; and N is a positive integer greater than or equal to two.  

In Tan, the row driving circuit (20-50) does not receive a gate driving signal output by the (N-2)th row drive unit.  Moreover, INPUT1 and INPUT2 of the auxiliary circuit (10) are not at a high level at the same time (e.g., During phase, A, only INPUT1 is at a high level; par. 0063.  INPUT2 does not go to high until phase C; par. 0067).  Fig. 7 of Tan is depicted below. 
			
    PNG
    media_image2.png
    317
    544
    media_image2.png
    Greyscale
 
Yu (Fig. 3A), 2015/0109353, is cited to teach a pre-charge unit (310) that receives a first timing signal SSi-2_L and a second timing signal SSi+2_L for outputting a precharge 11 that is in turn part of a gate driver 112_L. 
	
Jen (Fig. 4), US 2017/0249916, is cited to teach a precharge unit (410) that is part of a shift register 310(i) of a gate driver. The precharge unit receives a first input signal IN1 and second input signal IN2.   IN1 is a start signal STV, while IN2 is a scan output signal OUT(i+2) (par. 0051).  

Regarding Claim 7, the limitations of claim 7 are similar to those found in claim 1 and the reasons for allowance are therefore the same. 

Regarding Claim 8, the limitations of claim 8 are similar to those found in claim 1 and the reasons for allowance are therefore the same.  Claims 9-10 and 13-19 are allowed because they depend on claim 8. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 9, 2022